          Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 1 of 11




DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-6967
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,           )   CASE NO. 3:20-cv-02731-VC
                                               )
        Plaintiffs,                            )   FEDERAL DEFENDANTS’ RESPONSE
                                               )   REGARDING (1) BURDEN OF PROOF FOR
   v.                                          )   BAIL APPLICATIONS AND (2) MAGISTRATE-
                                               )   JUDGE AUTHORITY
DAVID JENNINGS, et al.,                        )
                                               )
        Defendants.                            )
                                               )




FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC
            Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 2 of 11




                                              INTRODUCTION
        Federal Defendants respectfully submit that the Court should adopt the following standard for

the bail applications in this case:

                The individual seeking release (“Applicant”) bears the burden to prove
                that he or she (a) does not present a danger to the community or a risk of
                flight and (b) presents an extraordinary case that warrants release. 1

        The Court put in place a system for bail applications pursuant to inherent authority. Zepeda Rivas

v. Jennings, __ F. Supp. 3d __, No. 20-cv-02731-VC, 2020 WL 2059848, at *3 & n.17 (N.D. Cal. Apr.

29, 2020) (citing Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001) and other cases). 2 When an individual

in a pending habeas litigation seeks release on bail pursuant to a district court’s inherent authority, the

burden falls on the individual to demonstrate that release is warranted. Mapp, 241 F.3d at 226.

        As Plaintiffs themselves argue, “bail pending a habeas decision ‘is reserved for extraordinary

cases involving special circumstances or a high probability of success.’” Pet’rs-Pls. Mem. of Law

Regarding Statutory Authority of Magistrate Judges 1 (ECF No. 62) (“Pls. MJ Mem.”) (quoting Land v.

Deeds, 878 F.2d 318, 319 (9th Cir. 1989)). Plaintiffs’ suggestion that the government should bear the

burden of demonstrating for each Applicant that bail is not warranted (and their further suggestion that

the government should be required to meet this burden through clear and convincing evidence) would in

effect be a blanket presumption that bail should be granted in all cases unless the government proves

otherwise. This would turn the “extraordinary case” standard on its head and should be rejected.

        The fact of the global COVID-19 pandemic is a fact common to everyone in the class (and

everyone in the country). An individual Applicant therefore must present evidence beyond simply a

generalized risk from COVID-19 to satisfy the “extraordinary case” standard and justify release. The

Applicant would be in possession of all information relevant and necessary to make a request, whereas

the government would not. For example, only an Applicant, not the government, would be able to

provide information on where he or she intends to reside if release is granted; the Applicant, not the


        1
           Federal Defendants’ provision of this information in compliance with the Court’s order does
not waive their arguments that the order allowing for bail applications exceeds the Court’s authority and
is not the inappropriate remedy for Plaintiffs’ claim, which relates to the conditions of confinement.
Unlike in Mapp, Plaintiffs here are not challenging the legality of their detention.
         2
           ECF No. 53.
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                         2
           Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 3 of 11




government, would be in possession of any information regarding potential witnesses or sponsors; and

while government records may not reflect disposition of portions of certain crimes, the Applicant would

be aware of the outcome of his or her own criminal proceedings. 3 The burden to demonstrate that release

on bail is warranted properly lies with the Applicants seeking bail.

       Additionally, magistrate judges may not decide the bail applications in this case, because release

on bail is injunctive relief, and magistrate judges are not authorized to decide requests for injunctive

relief without the consent of the parties. While the Court allowed for bail applications pursuant to

inherent authority, magistrate judges cannot exercise the Court’s inherent authority to decide those

applications in the Court’s stead.

I.     Applicants Seeking Bail Bear the Burden to Prove That Bail Is Warranted
       In the Immigration and Nationality Act (“INA”), Congress by statute authorized the detention of

certain aliens pending a decision on their removal or who have been ordered removed. 8 U.S.C.

§§ 1225(b), 1226(a), (c), 1231(a). Congress authorized U.S. Immigration and Customs Enforcement

(“ICE”) to release certain classes of aliens, see, e.g., 8 U.S.C. § 1226(a)(2), and prohibited ICE from

releasing others, see, e.g., 8 U.S.C. § 1226(c)(1). The INA and its implementing regulations provide

aliens subject to certain provisions with avenues to challenge their detention and to request bond

hearings before Immigration Judges (“IJs”). 8 U.S.C. § 1226(a); 8 C.F.R. § 236.1(d)(1); see Prieto-

Romero v. Clark, 534 F.3d 1053, 1058, 1065–66 (9th Cir. 2008).

       There is no dispute here that ICE is authorized by statute to detain the class members at the Mesa

Verde ICE Processing Facility and the Yuba County Jail at issue. The class members are in detention

because they have violated the immigration laws of the United States and are subject to detention under

those laws — in some cases, mandatory detention based on criminal history. Consistent with the

requirements of due process, their detention is “reasonably related” to a legitimate government interest.

Bell v. Wolfish, 441 U.S. 535, 538–39 (1979); see Demore v. Kim, 538 U.S. 510, 523 (2003).

       The class members are not requesting bond hearings before IJs pursuant to statute or regulation.



       3
         Pursuant to the Court’s order, Applicants will also have the “information that will facilitate
consideration of individualized bail requests” that the Court ordered produced. Zepeda Rivas, __
F. Supp. 3d __, 2020 WL 2059848, at *4.
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                         3
            Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 4 of 11




The bail applications in this case are a mechanism that the Court has ordered pursuant to its inherent

authority beyond the statutes and regulations that govern immigration detention. Zepeda Rivas, __ F.

Supp. 3d __, 2020 WL 2059848, at *3 & n.17.

        Without confirming whether courts in fact have inherent authority to grant bail in a pending

habeas litigation, 4 the Ninth Circuit has held that any such authority that courts may have is limited —

and a district court “clearly err[s]” if it grants bail absent a demonstration that the case is an

“extraordinary case involving special circumstances or a high probability of success.” Roe v. U.S. Dist.

Ct. (In re Roe), 257 F.3d 1077, 1080 (9th Cir. 2001) (brackets omitted) (quoting Land, 878 F.2d at 318)

(reversing district court’s decision to grant bail in pending habeas litigation); accord Pls. MJ Mem. 1

(quoting Land, 878 F.2d at 319). 5 Other courts agree. As the Second Circuit held in Mapp (an

immigration-detention case), a district court’s power to grant bail in a pending habeas litigation “is a

limited one, to be exercised in special cases only.” Mapp, 241 F.3d at 226. “[A] habeas petitioner should

be granted bail only in unusual cases, or when extraordinary or exceptional circumstances exist which

make the grant of bail necessary to make the habeas remedy effective.” Id. “[T]he standard for bail

pending habeas litigation is a difficult one to meet[.]” Id. And it is the individual who is seeking bail

who must meet that standard, not the government that must rebut it. Id. (“The petitioner must

demonstrate that the habeas petition raises substantial claims and that extraordinary circumstances exist

that make the grant of bail necessary to make the habeas remedy effective.”) (emphasis added, brackets
omitted); see also Bolante v. Keisler, 506 F.3d 618, 620–21 (7th Cir. 2007) (refusing to grant bail

pursuant to inherent authority in an immigration-detention case).

        Plaintiffs do not address the standards applicable to bail ordered pursuant to a court’s inherent

authority. Instead, they suggest that the Court should import standards of proof that have been applied in

        4
          See Roe, 257 F.3d at 1080 (“[T]he question of whether the federal courts have inherent power
to grant bail in any case where they may properly assert jurisdiction is by no means a novel one. In fact,
it has divided the federal courts for over a century. . . . We need not, and specifically do not, resolve this
issue today[.]”) (quotation marks and ellipsis omitted); Hernandez Velasquez v. McAleenan, No. ED CV
19-1887-ODW (SP), 2019 WL 8017813, at *2 (C.D. Cal. Oct. 31, 2019).
        5
         While the Ninth Circuit’s decisions in Roe and Land suggest that a petitioner need only show
special circumstances or a high probability of success, courts have recognized that earlier Ninth Circuit
precedent requires a petitioner to show special circumstances and a high probability of success and have
followed the earlier conjunctive standard as binding. See Hall v. S.F. Super. Ct., No. C 09-5299 PJH,
2010 WL 890044, at *3 (N.D. Cal. Mar. 8, 2010) (citing cases).
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                         4
            Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 5 of 11




immigration-court proceedings. Their proposals are inapposite, and the Court should reject them.

        Plaintiffs first cite Singh v. Holder, 638 F.3d 1196 (9th Cir. 2011) to argue “‘that the government

must prove by clear and convincing evidence that a [noncitizen] is a flight risk or a danger to the

community to justify denial of bond’ when detention has become prolonged.” [Pet’rs-Pls.] Suppl. Br. on

Burden in Bail Assessments 2 (ECF No. 61) (“Pls. Burden Br.”) (brackets in original). That standard

does not apply here for at least two reasons. First, as Plaintiffs acknowledge, Singh was limited to

“aliens facing prolonged detention.” Singh, 638 F.3d at 1200 (“In Casas-Castrillon v. Department of

Homeland Security, 535 F.3d 942 (9th Cir. 2008), we held that aliens facing prolonged detention while

their petitions for review of their removal orders are pending are entitled to a bond hearing before a

neutral immigration judge. In this appeal we address certain procedures that must be followed in those

hearings to comport with due process.”); accord Pls. Burden Br. 1 (acknowledging that Singh is limited

to situations “after detention has become prolonged”). This is not a prolonged-detention case, 6 and the

concerns that led the Ninth Circuit to adopt the burden-of-proof standards it adopted in prolonged-

detention cases are not raised here. Cf. Casas-Castrillon, 535 F.3d at 950 (observing that the Supreme

Court held that “Congress could permissibly authorize ‘brief’ detention without procedural protections”

and addressing issues specific to “prolonged detention without adequate procedural protections”) (citing

Demore, 538 U.S. at 523). Second, Plaintiffs are not requesting bond hearings before an IJ pursuant to

the statutory scheme set forth in the INA and its implementing regulations providing for such hearings.
Plaintiffs and the Applicants for bail are seeking release through an entirely separate channel that the

Court crafted pursuant to its inherent authority. When a court relies on inherent authority to grant bail, as

opposed to statutory or regulatory authority, it properly constrains and limits that authority, lest a broad

exercise of authority lead it to effectively rewrite the statutes and regulations that govern detention, bail,

and release. See Mapp, 241 F.3d at 226 & n.5 (“[C]ourts that have upheld the inherent authority of the

federal district courts to admit habeas petitioners to bail have . . . stressed the constraints on this facet of

judicial power.”) (citing cases). Among the constraints that a court properly applies are the requirements

that the individual seeking bail must bear the burden of proof and that bail should be granted only in


        6
           Different class members have been detained for different lengths of time, and Plaintiffs cannot
litigate length of detention on a class basis (and have not done so).
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                         5
           Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 6 of 11




“extraordinary cases.” Roe, 257 F.3d at 1080; Mapp, 241 F.3d at 226.

       Plaintiffs argue that the court in Coronel v. Decker, __ F. Supp. 3d __, No. 20-cv-2472 (AJN),

2020 WL 1487274 (S.D.N.Y. Mar. 27, 2020), imposed a clear-and-convincing-evidence burden of proof

on the government. Pls. Burden Br. 3. In contrast to this case, Coronel addressed two separate issues:

(1) COVID-19 and (2) a “separate” argument that detainees had not received bond hearings before an IJ.

Id. at *6. Pursuant to the latter argument, the court there ordered that the detainees receive bond hearings

before an IJ and that the government bear the burden of proof at those IJ bond hearings. Id. at *9. Again,

Plaintiffs here are not claiming that they have not received bond hearings before IJs, and the burden of

proof that might apply at a bond hearing before an IJ is not the standard that applies for an application

for release on bail pursuant to a district court’s inherent authority. Coronel also ignores the Supreme

Court’s statement in Jennings v. Rodriguez, 138 S. Ct. 830, 847 (2018) that nothing in the immigration

statute’s text supports the imposition of a requirement that the government bear the burden of proof by

clear and convincing evidence. Instead, Coronel cites a decision issued by the same district-court judge

that was issued prior to the onset of the pandemic and is currently on appeal. See Coronel, __

F. Supp. 3d __, 2020 WL 1487274, at *9 (citing Medley v. Decker, No. 18-cv-7361 (AJN), 2019 WL

7374408, at *4 (S.D.N.Y. Dec. 11, 2019), appeal docketed, No. 20-631 (2d Cir. Feb. 19, 2020)). 7

       Plaintiffs next argue that the three-pronged test of Mathews v. Eldridge, 424 U.S. 319 (1976)

requires the Court to place the burden of proof on the government (and further requires the Court to
heighten the government’s burden of proof to a clear-and-convincing-evidence standard). The three

prongs in the Mathews test are “[f]irst, the private interest that will be affected by the official action;

second, the risk of an erroneous deprivation of such interest through the procedures used, and the



       7
          Cooper v. Oklahoma, 517 U.S. 348 (1996) (cited by Pls. Burden Br. 2), which dealt with
standards for determining whether a criminal defendant is incompetent to stand trial, Foucha v.
Louisiana, 504 U.S. 71 (1992) (cited by Pls. Burden Br. 2), which dealt with standards for committing a
criminal defendant found not guilty by reason of insanity to a psychiatric hospital, and Kashem v. Barr,
941 F.3d 358 (9th Cir. 2019) (cited by Pls. Burden Br. 3), which dealt with standards for the aircraft No
Fly List, are further afield. Plaintiffs also cite Gomes v. DHS, No. 1:20-cv-00453-LM, slip op. (D.N.H.
Apr. 27, 2020), ECF No. 34 (cited by Pls. Burden Br. 3), a case where the court adopted a burden-of-
proof standard used at IJ bond hearings for a bail hearing before the court. Id. at 4 (citing Hernandez-
Lara v. ICE, Acting Director, No. 19-cv-394-LM, 2019 WL 3340697, at *7 (D.N.H. July 25, 2019)).
While it cited Mapp for the authority to hold a bail hearing, the Gomes court did not address Mapp’s
requirement that the individual seeking bail bear the burden of proof.
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                         6
          Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 7 of 11




probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s

interest, including the function involved and the fiscal and administrative burdens that the additional or

substitute procedural requirement would entail.” Id. at 335. Plaintiffs misapply the prongs here. As to

the first prong, Plaintiffs argue that their private interest is “[f]reedom from imprisonment — from

government custody, detention, or other forms of physical restraint[.]” Pls. Burden Br. 4. But the interest

Plaintiffs claim in this litigation relates to “the conditions of their confinement.” Zepeda Rivas, __ F.

Supp. 3d __, 2020 WL 2059848, at *1. Plaintiffs and the Applicants for bail do not have a general

unconstrained interest in freedom from detention, in light of the statutes and regulations authorizing

their detention. Cf. Martinez Franco v. Jennings, No. 20-cv-02474-CRB, 2020 WL 1976423, at *4

(N.D. Cal. Apr. 24, 2020) (“Even if the Court agreed that civil detention is unconstitutional whenever it

impairs proper social distancing, [plaintiff]’s requested relief” — release from detention — “is not an

appropriate means to implement that rule.”) (citing Dawson v. Asher, No. C20-0409JLR-MAT, 2020

WL 1304557, at *2 (W.D. Wash. Mar. 19, 2020)). As to the second prong, Plaintiffs argue that “if the

government is not held to a heightened standard of proof, the risk that class members will

inappropriately remain detained is substantial.” Pls. Burden Br. 4. But there is no erroneous deprivation

in requiring Applicants to meet the burden of proof that they are required to meet. Mapp, 241 F.3d at

226 (in inherent-authority bail applications, the burden of proof falls on the individual seeking bail). As

to the third prong, Plaintiffs argue that the government has no valid interest in detention here. Pls.

Burden Br. 4–5. Plaintiffs’ argument ignores the government’s legitimate interest in enforcing the

detention authority granted by Congress under the INA where an individual presents a danger to the

community or a risk of flight. Plaintiffs themselves acknowledge that, in deciding bail applications, the

Court “must . . . consider petitioner’s flight risk and danger to [the] community.” Pls. MJ Mem. 2 (citing

Marino v. Vasquez, 812 F.2d 499, 508–09 (9th Cir. 1987)). Plaintiffs cannot ignore the government’s

legitimate interest in their attempt to improperly shift the burden of proof onto the government (much

less to improperly heighten the government’s burden of proof to a clear-and-convincing-evidence

standard). 8

8
  Plaintiffs’ citation to the Bail Reform Act (“BRA”), Pls. Burden Br. 5–6, is inapposite. The BRA
imposes a “clear and convincing evidence” standard by statute. 18 U.S.C. § 3142(f)(2)(B). No similar
statutory standard applies here. Additionally, the Ninth Circuit and a number of other courts have
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                         7
          Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 8 of 11




       Finally, Plaintiffs cite a number of cases where courts have granted preliminary injunctive relief,

including the preliminary injunctive relief of immediate release. Pls. Burden Br. 6–7 (citing Fraihat v.

ICE, No. EDCV 19-1546 JGB (SHKx), 2020 WL 1932570 (C.D. Cal. Apr. 20, 2020); Rafael L.O. v.

Tsoukaris, No. 20-3481 (JMV) 2020 WL 1808843 (D.N.J. Apr. 9, 2020); Ortuno v. Jennings, No. 20-

cv-02064-MMC, 2020 WL 1701724 (N.D. Cal. Apr. 8, 2020); Bent v. Barr, No. 19-cv-01623-DMR,

2020 WL 1812850 (N.D. Cal. Apr. 9, 2020)). In all of those cases — as in every case where a plaintiff

seeks injunctive relief — the burden was on the plaintiffs to establish that they warranted such relief, not

on the government to rebut them. See Fraihat, 2020 WL 1932570, at *16 (placing burden on plaintiffs

because “[a] preliminary injunction is an extraordinary and drastic remedy; it is never awarded as of

right”) (citing Munaf v. Geren, 553 U.S. 674, 690 (2008)); Rafael, 2020 WL 1808843, at *5 (same);

Ortuno, 2020 WL 1701724, at *1 (same); Bent, 2020 WL 1812850, at *4 (same). Plaintiffs do not

present a valid reason for turning that standard on its head here.

       For the foregoing reasons, Federal Defendants respectfully submit that the Court should adopt a

standard for the bail applications in this case whereby the Applicant bears the burden to prove that he or

she (a) does not present a danger to the community or a risk of flight and (b) presents an extraordinary

case that warrants release on bail.

II.    Magistrate Judges Are Not Authorized to Grant Bail in This Case
       The jurisdiction and authority of magistrate judges is governed by statute, namely, 28 U.S.C.

§§ 631–39. Flam v. Flam, 788 F.3d 1043, 1045–46 (9th Cir. 2015). Under 28 U.S.C. § 636(b)(1), a

district judge may designate a magistrate judge to hear certain matters. But a district judge may not

designate a magistrate judge to hear a motion for injunctive relief without the consent of the parties.



expressly recognized that “detention of a ‘criminal defendant pending trial pursuant to the Bail Reform
Act and detention of a removable alien pursuant to the Immigration and Nationality Act are separate
functions that serve separate purposes and are performed by different authorities.’” United States v.
Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir. 2019) (brackets omitted) (quoting United States v.
Vasquez-Benitez, 919 F.3d 546, 552 (D.C. Cir. 2019)); United States v. Pacheco-Poo, 952 F.3d 950, 952
(8th Cir. 2020) (“The BRA and INA regulate different entities and functions. The BRA regulates a
judicial officer’s pretrial release of federal criminal defendants. The INA governs the Attorney General’s
removal of aliens.”); United States v. Soriano Nunez, 928 F.3d 240, 245 (3d Cir. 2019) (“[W]hile the
BRA aims to ensure a defendant’s presence at trial, the INA uses detention to ensure an alien’s presence
at removal proceedings”); United States v. Lett, 944 F.3d 467, 470 (2d Cir. 2019) (“The BRA and then
thus serve different purposes, govern separate adjudicatory proceedings, and provide independent
statutory bases for detention.”).
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                         8
            Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 9 of 11




28 U.S.C. § 636(b)(1)(A). Courts adopt a “functional approach” to determine whether a given matter

falls within the category of matters that a district court may, or may not, designate a magistrate judge to

hear. Flam, 788 F.3d at 1046. As the Ninth Circuit has explained, the list of motions that magistrate

judges may not decide listed in 28 U.S.C. § 636(b)(1)(A) is not exhaustive and, among other things,

magistrate judges may not decide “any motion . . . analogous to a motion listed in this category[.]”

United States v. Rivera-Guerrero, 377 F.3d 1064, 1067 (9th Cir. 2004) (emphasis in original); see

Reynaga v. Cammisa, 971 F.2d 414, 416 (9th Cir. 1992) (a magistrate judge cannot issue a decision that

“effectively” goes to injunctive relief without the consent of the parties). 9

       Plaintiffs’ request for the Court to order Applicants to be released (pursuant to bail applications)

is a request for injunctive relief. By way of comparison, in Nadarajah v. Gonzalez, 443 F.3d 1069 (9th

Cir. 2006), the Ninth Circuit confronted an analogous request by an immigration detainee for release

while his appeal was pending. The Ninth Circuit applied “the traditional standard for interim injunctive

relief” in deciding the detainee’s request. Id. at 1083. In the COVID-19 context, courts similarly

recognize that requests for release are requests for injunctive relief. See, e.g., Ortuno, 2020 WL

1701724, at *1 (applying “preliminary injunction” standard to petitioners seeking “an order of release

from [immigration] detention”); Bent, 2020 WL 1812850, at *4 (applying “preliminary injunction”

standard to petition “seeking immediate release from detention because of the COVID-19 pandemic”).

Accordingly, when presented with the question of whether she could decide an individual bail

application for an immigration detainee, the magistrate judge in Arana v. Barr correctly concluded that

“magistrate judges lack authority, under 28 U.S.C. § 636(b), to act directly on applications for Mapp

relief, absent consent of the parties.” Arana v. Barr, No. 19cv7924 (PGG) (DF), 2020 WL 1502039, at

*5 (S.D.N.Y. Mar. 27, 2020) (report and recommendation), adopted in part, rejected in part on other

grounds, 2020 WL 1659713 (S.D.N.Y. Apr. 3, 2020). 10


       9
         Contra Pls. MJ Mem. 2–7 (incorrectly arguing that the bail applications here must “involve the
same legal standards or involve the same legal consequences,” e.g., the traditional four-factor test
(without any additional factors), as traditional motions for injunctive relief, in order to fall outside the
scope of magistrate-judge authority).
       10
          Plaintiffs argue that orders denying bail in pending habeas litigations are not appealable under
either 28 U.S.C. § 1291 or 28 U.S.C. § 1292(b) and that bail orders therefore cannot be equated to
injunctions. Pls. MJ Mem. 1–2. This argument fails. First, neither 28 U.S.C. § 1291 (which deals with
appeals of final orders) nor 28 U.S.C. § 1292(b)(2) (which deals with appeals of certain orders involving
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                         9
         Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 10 of 11




       Additionally, the Court is relying on inherent authority to allow for bail applications in this case.

As the magistrate judge in Umana Jovel v. Decker noted, it is questionable whether a presiding district

judge’s “‘inherent authority’ applies to magistrate judges, whose authority comes not from Article III of

the U.S. Constitution but from statute[.]” Umana Jovel v. Decker, __ F. Supp. 3d __, No. 20 Civ. 308

(GBD) (SN), 2020 WL 1539282, at *5 (S.D.N.Y. Mar. 24, 2020) (report and recommendation), adopted,

2020 WL 1539282, at *1–3 (S.D.N.Y. Mar. 31, 2020). The magistrate judge there concluded that he did

not have inherent authority to grant release on bail, citing the Ninth Circuit’s decision in Reynaga. Id.

(citing Reynaga, 971 F.2d at 416). That conclusion was correct. Magistrate judges may not decide the

bail applications here, because such magistrate judges (1) are not authorized to provide the injunctive

relief of release on bail and (2) cannot exercise the Court’s inherent authority in the Court’s stead.

                                               CONCLUSION
       For the foregoing reasons, Federal Defendants respectfully submit that (1) the Court should

adopt a standard for the bail applications in this case whereby the Applicant bears the burden to prove

that he or she (a) does not present a danger to the community or a risk of flight and (b) presents an

extraordinary case that warrants release on bail and (2) the Court (as opposed to magistrate judges)

decide the bail applications.




controlling questions of law) addresses injunctions. Second, the scope of appellate review under the
appeals provision that addresses injunctions, 28 U.S.C. § 1292(a)(1), does not define what does and does
not constitute a motion for an injunction for the purposes of magistrate-judge authority. For example,
“[o]rdinarily, temporary restraining orders are not considered injunctions for purposes of § 1292(a)(1)”
and are not appealable. Northern Stevedoring and Handling Corp. v. Int’l Longshoremen’s and
Warehousemen’s Union Local No. 60, 685 F.2d 344, 347 (9th Cir. 1982). Motions for temporary
restraining orders are motions for injunctive relief for purposes of 28 U.S.C. § 636(b)(1)(A), however,
and magistrate judges do not have authority to decide them without the consent of the parties. See, e.g.,
Quatama Park Townhomes Owners Ass’n v. RBC Real Estate Fin., Inc., 365 F. Supp. 3d 1129, 1132
(D. Or. 2019); see also Pls. MJ Mem. 3 n.3 (citing cases treating requests for release on bail as requests
for injunctive relief).
FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                        10
        Case 3:20-cv-02731-VC Document 76 Filed 05/03/20 Page 11 of 11




DATED: May 3, 2020                            Respectfully submitted,
                                              DAVID L. ANDERSON
                                              United States Attorney

                                              s/Shiwon Choe
                                              SHIWON CHOE
                                              Assistant United States Attorney

                                              Attorneys for Federal Defendants




FED. DEFS.’ RESP. RE (1) BURDEN OF PROOF FOR BAIL APPLS. AND (2) MAGISTRATE-JUDGE AUTHORITY
No. 3:20-cv-02731-VC                        11
